Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 19, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed September 19, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00790-CV
____________
 
IN RE DENNIS JOE PHARRIS, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
September 14, 2006, relator filed a petition for writ of
mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Mark Ellis, presiding judge of
the  351st District Court of Harris County, to set aside his denial of relator=s motion to reduce bail and to issue
an order setting bail at $5000.  Relator has also filed an appeal in this court
from the trial court=s denial of relator=s motion to reduce bail.




Relator
has not established that he is entitled to mandamus relief.  To obtain mandamus
relief in a criminal case, a relator must show that he has no other adequate
legal remedy and that the act sought to be compelled is purely ministerial,
given the relevant facts and law.  State ex rel. Hill v. Fifth Court of
Appeals, 67 S.W.3d 177, 180 (Tex. Crim. App. 2001).  The denial of a motion
to reduce bail is appealable.  See, e.g., Saliba v. State, 45 S.W.3d
329, 329 (Tex. App.BDallas 2001, no pet.).  Although relator acknowledges that he
has a remedy by appeal (and an appeal has been filed), relator argues that his
remedy by appeal is inadequate.  In support of this argument, relator states
that his trial is set to begin on October 9, 2006.  Relator presents no
authority for obtaining mandamus relief under these circumstances.  We are
unpersuaded that appellant=s remedy by appeal is inadequate.
Accordingly,
we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed September 19, 2006.
Panel consists of Chief Justice
Hedges, and Justices Yates, and Seymore.